UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6512


ALTONY BROOKS,

                 Plaintiff – Appellant,

          v.

MICHAEL JOHNSON, Sheriff; BRENDA LAMBERT, Detective; JUSTIN
WHACK, Detective; WAYNE DEWITT, Sheriff; LONNIE ALLEN
MIZZELLE, Detective; DANNY MIZZELLE, Detective; JOHN DOE,
Officer; KIMBERLY BARR, Solicitor; SHARON W STAGGERS,
Clerk; M MORRIS, Clerk, sued in their individual and
official capacities,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cv-01074-PMD)


Submitted:   October 11, 2016              Decided:   October 27, 2016


Before TRAXLER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Altony Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Altony Brooks appeals the district court’s orders accepting

the recommendation of the magistrate judge, dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice, and denying

reconsideration.         We    have     reviewed    the   record     and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Brooks v. Johnson, No. 2:15-cv-01074-PMD

(D.S.C. Apr. 11 & May 25, 2016).                   We deny Brooks’ motion to

appoint   counsel      and    dispense    with     oral   argument    because     the

facts   and   legal    contentions       are   adequately     presented     in    the

materials     before    this    court    and   argument     would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                          2